DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDSs) were submitted on 07/27/2020 and 12/04/2020. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.	

Claim Objections
Claims 7-8 are objected to because of the following informality:  
Claim 7 recites, “/or”  (line 2). It is suggested to replace it with “or” for clarity.
Claim 8 is also objected to since it is dependent upon the objected claim, as set forth above. 
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a receiving unit, configured to receive a first message… a sending unit, configured to send a second message to a base station…”, as recited in claim 6, “a receiving unit, configured to receive radio resource control (RRC) signaling ..., a processing unit, configured to determine, based on the RRC signaling, a device to device (D2D) physical random access channel (PRACH) resource ... a sending unit, configured to send a first message to a neighboring user equipment (NUE) through the D2D PRACH resource”, as recited in claim 11, and “a sending unit, configured to send radio resource control (RRC) signaling ... a receiving unit, configured to receive a second message ... a processing unit, configured to determine, based on the second message ...” in recited in claim 16.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. 
Regarding the limitations, “a receiving unit, configured to receive a first message …” and “a sending unit, configured to send a second message to a base station”, as recited in claim 6, it appears that the following are corresponding structures described in the 
Regarding the limitations, “a receiving unit, configured to receive radio resource control (RRC) signaling …” and “a sending unit, configured to send a first message to a neighboring user equipment (NUE) through the D2D PRACH resource”, as recited in claim 11, it appears that the following are corresponding structures described in the specification: see, “communication interface 1201” in FIG. 12; pages 11-13 of the originally filed specification. 
Regarding the limitation, “a processing unit, configured to determine, based on the RRC signaling, a device to device (D2D) physical random access channel (PRACH) resource”, as recited in claim 11, it appears that the following are corresponding structures described in the specification: see, “processor 1202” in FIG. 12; pages 11-13 of the originally filed specification. 
Regarding the limitations, “a sending unit, configured to send radio resource control (RRC) signaling …” and “a receiving unit, configured to receive a second message”, as recited in claim 16, it appears that the following are corresponding structures described in the specification: see, “communication interface 1201” in FIG. 12; pages 11-13 of the originally filed specification. 
Regarding the limitation, “a processing unit, configured to determine, based on the second message”, as recited in claim 16, it appears that the following are corresponding structures described in the specification: see, “processor 1202” in FIG. 12; pages 11-13 of the originally filed specification. 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.	
Claims 1, 2, 4, 6, 7, 9, 11, 12 and 14-19 are rejected under 35 U.S.C. 103 as being unpatentable over Sadiq et al (US Publication No. 2017/0055282) in view of Worrall et al (US Publication No. 2012/0307717).

Regarding claim 1, Sadiq teaches, a method for establishing a user equipment cooperation group [FIG. 6; ¶0083-0088, a method for a connection setup to utilize a relay for UL communication; note that M-UE 602 and D-UEs 604 and 606 work as a cooperation group for UL communication], comprising: 
	receiving, by a neighboring user equipment (NUE) [FIG. 6; ¶0083, by D-UE 606], a first message sent by a target user equipment (TUE) [FIG. 6; ¶0083-0084, (the D-UE 606) receives a discovery message/access request 614 (i.e., first message) sent by M-UE 602 (i.e., target UE/TUE)], wherein the first message comprises a first preamble sequence and a data part of the TUE [¶0073 and 0083-0084, the access request (i.e., first message) comprises a random bit string (i.e., first preamble sequence) and S-TMSI, C-RNTI, RRC configuration request and/or buffer status report (i.e., data part) of the M-UE (i.e., TUE)], and the fist message including the first preamble sequence is used for access between the TUE and the NUE [¶0083-0084, the discovery message/access request 614 is used for communication/access between the D-UE and the M-UE];
sending, by the NUE [FIG. 6; ¶0083, by the D-UE 606], a second message to a base station [FIG. 6; ¶0083-0085, (the D-UE 606) sends message 616 (i.e., second message) to eNB 608 (i.e., base station)], wherein the second message comprises a preamble sequence and a data part of the NUE [¶0086-0088, the message 616 (i.e., second message) is the access request that is received from M-UE 602 (i.e., target UE/TUE) and forwarded to the eNB, thus the message 616 comprises the access request (i.e., first message) comprising a random bit string (i.e., preamble sequence/first preamble sequence) and D2D signal information (e.g., RSRP and/or RSRQ of the D2D connection (i.e., data part) between the M-UE 602 and the D-UE 606 (i.e., NUE)], and the second message is used for access between the NUE and the base station [¶0086-0088, the message 616 is used for communication/access between the D-UE and the eNB]; and
receiving, by the NUE [FIG. 6; ¶0083, by the D-UE 606], a third message sent by the base station [FIG. 6; ¶0083-0084 and 0086-0088, (the D-UE 606) receives a message 620 (i.e., third message) sent by the eNB (i.e., base station)], wherein the third message comprises a user equipment cooperation group identifier [FIG. 6; ¶0086-0088, the message 620 comprises a D2D C-ID (i.e., UE cooperation group identifier) identifying the D-UE that is selected as a relay UE cooperation group identifier; note that the M-UE and the D-UEs have the same D2D C-ID, and the M-UE utilizes, based on the D2D C-ID, the D-UE as a relay for UL communication to the eNB, which implies that the D2D C-ID is used as an identifier for the UE’s cooperation to UL communication]. 
Although Sadiq teaches, “the first message comprises a first preamble sequence and a data part of the TUE, ... the fist message including the first preamble sequence is used for access between the TUE and the NUE”, and “the second message comprises a preamble sequence and a data part of the NUE” as set forth above, Sadiq does not explicitly teach (see, emphasis), the second message comprises a second preamble sequence, and each preamble sequence is used for random access between two devices.
However, Worrall teaches, sending, by a neighboring device, a second message including a second preamble sequence to a base station [FIG. 3; ¶0048-0051, relay device 120/neighboring device sends a message 31 triggering random access procedure/random access preamble to base station], the second message comprises a second preamble sequence [FIG. 3; ¶0048-0051, the message 31/second message comprises the random access preamble], and a preamble sequence is used for random access between two devices [FIG. 3; ¶0048-0051, random access preamble is used for random access between two devices (e.g., relay node and base station)].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the system taught by Sadiq by including “the second message comprises a second preamble sequence, and each preamble sequence is random access between two devices“ as taught by Worrall, because it would provide the system with the enhanced capability of ensuring that the relay device can continue to communication on access link without experiencing self-interference from the random access procedure [¶0034-0035 of Worrall].

Regarding claim 2, Sadiq teaches, wherein the data part of the TUE comprises identification information of the TUE [¶0084, the discovery message/access request (i.e., first message) comprises device identifier of the M-UE 602 such as S-TMSI, C-RNTI, RRC configuration request and/or buffer status report (i.e., data part) of the M-UE (i.e., TUE)].

Regarding claim 4, Sadiq teaches, wherein the data part of the NUE [¶0083-0084, the message 616 (i.e., second message) of the D-UE] comprises at least one of identification information of the TUE [¶0083-0084, comprises the data part including the access request received from the M-UE, thus the data part of the message 616 comprises the device identifier of the M-UE/TUE] or a channel quality indicator of the TUE [¶0083-0084, estimate of channel quality (CQI)].

Regarding claim 6, Sadiq teaches, a neighboring user equipment (NUE) [FIGS. 6 and 12; ¶0083 and 0116-0118, D-UE 606], comprising:
a receiving unit [FIGS. 6 and 12; ¶0083 and 0116-0118, reception component 1204; every UE has a receiving unit]; and
a sending unit [FIGS. 6 and 12; ¶0083 and 0116-0118, transmission component 1206; every UE has a sending unit].
Thus, claim 6 is rejected at least based on a similar rational applied to claim 1.

Regarding claim 7, claim 7 is rejected at least based on a similar rational applied to claim 2.

Regarding claim 9, claim 9 is rejected at least based on a similar rational applied to claim 4.

Regarding claim 11, Sadiq teaches, a target user equipment (TUE) [FIGS. 6 and 8; ¶0083, by M-UE 602], comprising:
a receiving unit [FIGS. 6 and 12; ¶0083 and 0094-0099, reception component 804; every UE has a receiving unit], configured to receive radio resource control (RRC) signaling sent by a base station [¶0072 and 0083, waits and identifies discovery resource pool from a SIB message (i.e., RRC signaling; note that the controller/processor 375/eNB provides RRC layer functionality associated with broadcasting of SIB (see, ¶0059), thus the SIB is transmitted as RRC signaling) received from eNB)];
a processing unit [FIGS. 6 and 12; ¶0083 and 0094-0099, processor; every UE has a processing unit], configured to determine, based on the RRC signaling [¶0072, based on the discovery resource pool (i.e., RRC signaling)], a device to device (D2D) physical random access channel (PRACH) resource that is configured by the base station for the TUE [¶0058, 0072 and 0083, identifies the discovery resource pool for resources for D2D communication received from the eNB; further see, ¶0058, the PRACH configured by eNB allows UE to perform initial system access and achieve UL synchronization]; and
a sending unit [FIGS. 6 and 12; ¶0083 and 0094-0099, transmission component 806; every UE has a sending unit], configured to send a first message to a neighboring user equipment (NUE) [FIG. 6; ¶0083-0084, (the D-UE 606) receives a discovery message/access request 614 (i.e., first message) sent by M-UE 602 (i.e., target UE/TUE)] through the D2D PRACH resource [¶0072 and 0083, based on the discovery resource pool for resources for D2D communication; further see, ¶0058, the PRACH configured by eNB allows UE to perform initial system access and achieve UL synchronization], wherein the first message comprises a first preamble sequence and a data part of the TUE [¶0073 and 0083-0084, the access request (i.e., first message) comprises a random bit string (i.e., first preamble sequence) and S-TMSI, C-RNTI, RRC configuration request and/or buffer status report (i.e., data part) of the M-UE (i.e., TUE)], and the fist message including the first preamble sequence is used for access between the TUE and the NUE [0083-0084, the discovery message/access request 614 is used for communication/access between the D-UE and the M-UE]; wherein
the receiving unit [FIGS. 6 and 12; ¶0083 and 0094-0099, reception component 804; every UE has a receiving unit] is further configured to receive a fourth message sent by the base station [FIG. 6; ¶0083-0084 and 0086-0088, the M-UE 602 receives a message 618 (i.e., fourth message) sent by the eNB (i.e., base station)], wherein the fourth message comprises a user equipment cooperation group identifier [FIG. 6; ¶0086-0088, the message 620/618 comprises a D2D C-ID (i.e., UE cooperation group identifier) identifying the D-UE that is selected as a relay UE cooperation group identifier; note that M-UE and the D-UEs have the same D2D C-ID, and the M-UE utilizes, based on the D2D C-ID, the D-UE as a relay for UL communication to the eNB, which implies that the D2D C-ID is used as an identifier for the UE’s cooperation to UL communication].
Although Sadiq teaches, “the first message comprises a first preamble sequence and a data part of the TUE, ... the fist message including the first preamble sequence is used for access between the TUE and the NUE”, Sadiq does not explicitly teach (see, emphasis), a preamble sequence is used for random access between two devices.
However, Worrall teaches, a preamble sequence is used for random access between two devices [FIG. 3; ¶0048-0051, random access preamble is used for random access between two devices (e.g., relay node and base station)].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the system taught by Sadiq by including “a preamble sequence is used for random access between two devices“ as taught by Worrall, because it would provide the system with the enhanced capability of ensuring that the relay device can continue to communication on access link without experiencing self-interference from the random access procedure [¶0034-0035 of Worrall].

Regarding claim 12, claim 12 is rejected at least based on a similar rational applied to claim 2.

Regarding claim 14, although Sadiq teaches, wherein the fourth message [FIG. 6; ¶0077, 0083-0084 and 0086-0088, the M-UE 602 receives a message 618 (i.e., fourth message) sent by the eNB (i.e., base station), the message 618 (i.e., fourth message)] further comprises an access response (RAR) [FIG. 6; ¶0077, 0083-0084 and 0086-0088, comprises an access response request (ARR)], Sadiq does not explicitly teach (see, emphasis), a fourth message comprises a random access response and contention resolution information.
	However, Worrall teaches, a fourth message comprises a random access response [FIG. 3; ¶0014 and ¶0048-0051, a message (transmitted from a base station) comprises a random access response via an RACH ] and contention resolution information [¶0014, note that the RACH channel is a contention based channel, and the network answers with the random access response containing at least uplink grant (i.e., contention resolution information)].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the fourth message taught by Sadiq to include “a random access response and contention resolution information“ as taught by Worrall, because it would provide the system with the enhanced capability of ensuring that the relay device can continue to communication on access link without experiencing self-interference from the random access procedure [¶0034-0035 of Worrall].

Regarding claim 15, Sadiq teaches, wherein the fourth message further comprises identification information of the NUE that becomes a cooperating user equipment (CUE) of the TUE [FIG. 6; ¶0077, 0083-0084 and 0086-0088, the M-UE 602 receives a message 618 (i.e., fourth message) sent by the eNB (i.e., base station), the message 618 (i.e., fourth message) comprises D2D connection identifier (D2D C-ID) (i.e., identification information) identifying the D-UE (i.e., NUE) is selected as a relay (i.e., becomes a cooperating UE of the TUE)].

Regarding claim 16, Sadiq teaches, a base station [FIGS. 6 and 16; ¶0083 and 0140-0142, eNB 608], comprising:
a sending unit [FIGS. 6 and 16; ¶0083 and 0140-0142, transmission component 1606; every base station has a sending unit], configured to send radio resource control (RRC) signaling to a target user equipment (TUE) [0072 and 0083, (M-UE/TUE) waits and identifies discovery resource pool from a SIB message (i.e., sending unit of the base station sends RRC signaling to the TUE; note that the controller/processor 375/eNB provides RRC layer functionality associated with broadcasting of SIB (see, ¶0059), thus the SIB is transmitted as RRC signaling) received from eNB)], wherein the RRC signaling is used to indicate a device to device (D2D) physical random access channel (PRACH) resource that is configured by the base station for the TUE [¶0058, 0072 and 0083, the discovery resource pool (i.e., RRC signaling) is used to indicate resource for D2D communication that is received from the eNB; further see, ¶0058, the PRACH configured by eNB allows UE to perform initial system access and achieve UL synchronization];
a receiving unit [FIGS. 6 and 16; ¶0083 and 0140-0142, reception component 1604; every base station has a  receiving unit], configured to receive a second message sent by a neighboring user equipment (NUE) of the TUE [FIG. 6; ¶0083-0085, the D-UE 606 (which is a neighboring UE of the M-UE) sends message 616 (i.e., second message) to eNB 608 (i.e., base station)], wherein the second message comprises a preamble sequence and a data part of the NUE [¶0086-0088, the message 616 (i.e., second message) is the access request that is received from M-UE 602 (i.e., target UE/TUE) and forwarded to the eNB, thus the message 616 comprises access request (i.e., first message) comprises a random bit string (i.e., preamble sequence/first preamble sequence) and D2D signal information (e.g., RSRP and/or RSRQ of the D2D connection (i.e., data part) between the M-UE 602 and the D-UE 606 (i.e., NUE)], and the second message is used for access between the NUE and the base station [¶0086-0088, the message 616 is used for communication/access between the D-UE and the eNB]; and
a processing unit [FIGS. 6 and 16; ¶0083 and 0140-0142, processor; every base station has a processing unit], configured to determine, based on the second message, a user equipment cooperation group [¶0085, select/determine, based on the message 616 (i.e., second message), one or more of D-UEs to act as relays for communication between the M-UE and the eNB (i.e., user equipment cooperation group)], and allocate a user equipment cooperation group identifier [FIG. 6; ¶0083-0084 and 0086-0088, transmit the message 620 (i.e., third message) including D2D C-ID (i.e., UE cooperation group identifier); note that transmitting the message 620 requires allocating the D2D C-ID and including it to the message 620 beforhand], wherein
the sending unit [FIGS. 6 and 16; ¶0083 and 0140-0142, reception component 1604; every base station has a  receiving unit] is further configured to send a third message to the NUE [FIG. 6; ¶0083-0084 and 0086-0088, (eNB) transmits message 620 (i.e., third message) to the D-UE (i.e., NUE)] and a fourth message to the TUE [FIG. 6; ¶0083-0084 and 0086-0088, (eNB) transmits message 618 (i.e., fourth message) to the M-UE (i.e., TUE], and wherein both the third message and the fourth message comprise the user equipment cooperation group identifier [FIG. 6; ¶0086-0088, the message 620 comprises a D2D C-ID (i.e., UE cooperation group identifier) identifying the D-UE that is selected as a relay UE cooperation group identifier; note that the M-UE and the D-UEs have the same D2D C-ID, and the M-UE utilizes, based on the D2D C-ID, the D-UE as a relay for UL communication to the eNB, which implies that the D2D C-ID is used as an identifier for the UE’s cooperation to UL communication].
Although Sadiq teaches, “the second message comprises a preamble sequence and a data part of the NUE” as set forth above, Sadiq does not explicitly teach (see, emphasis), the second message comprises a second preamble sequence, and the second preamble sequence is used for random access between two devices.
[FIG. 3; ¶0048-0051, relay device 120/neighboring device sends a message 31 triggering random access procedure/random access preamble to base station], the second message comprises a second preamble sequence [FIG. 3; ¶0048-0051, the message 31/second message comprises the random access preamble], and the second preamble sequence is used for random access between two devices [FIG. 3; ¶0048-0051, random access preamble is used for random access between two devices (e.g., relay node and base station)].
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the system taught by Sadiq by including “the second message comprises a second preamble sequence, and each preamble sequence is used for random access between two devices“ as taught by Worrall, because it would provide the system with the enhanced capability of ensuring that the relay device can continue to communication on access link without experiencing self-interference from the random access procedure [¶0034-0035 of Worrall].

Regarding claim 17, Sadiq teaches the third message further comprises identification information of the TUE [FIG. 6; ¶0077 the message 620 (i.e., third message) comprises C-RNIT (i.e., identification information) of the M-UE (i.e., TUE)].

Regarding claim 18, claim 18 is rejected at least based on a similar rational applied to claim 15.

Regarding claim 19, claim 19 is rejected at least based on a similar rational applied to claim 4.

Claims 3, 5, 8, 10, 13 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Sadiq et al (US Publication No. 2017/0055282) in view of Worrall et al (US Publication No. 2012/0307717) and further view of Deenoo et al (US Publication No. 2019/0174554).

Regarding claim 3, although Sadiq teaches, “the data part of the TUE” as set forth above in claim 1, Sadiq in view of Worrall does not explicitly teach (see, emphasis), a first message comprises type indication information, and the type indication information is used to indicate a type of the first message.
	However, Deenoo teaches, a first message comprises type indication information, and the type indication information is used to indicate a type of the first message [¶0631, a control message carries/comprises a type/type indication information of message, the type indicates whether the control message is an access control message or an anchor control message].
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the data part of the TUE taught by Sadiq in view of Worrall to include “type indication information, and the type indication information is used to indicate a type of the first message“ as taught by Deenoo, because it would provide the system with the enhanced capability of being able to determine priority of the message [¶0628 of Deenoo].

Regarding claim 5, although Sadiq teaches, “the data part of the NUE” as set forth above in claim 1, Sadiq in view of Worrall does not explicitly teach (see, emphasis), a second message comprises type indication information, and the type indication information is used to indicate a type of the second message.
	However, Deenoo teaches, a second message comprises type indication information, and the type indication information is used to indicate a type of the second message [¶0631, a control message carries/comprises a type/type indication information of message, the type indicates whether the control message is an access control message or an anchor control message].
type indication information, and the type indication information is used to indicate a type of the secondt message“ as taught by Deenoo, because it would provide the system with the enhanced capability of being able to determine priority of the message [¶0628 of Deenoo].

Regarding claim 8, claim 8 is rejected at least based on a similar rational applied to claim 3.


Regarding claim 10, claim 10 is rejected at least based on a similar rational applied to claim 5.

Regarding claim 13, claim 13 is rejected at least based on a similar rational applied to claim 3.

Regarding claim 20, claim 20 is rejected at least based on a similar rational applied to claim 5.

Conclusion
The prior art made of record and not relied upon are considered pertinent to applicant's disclosure. 
Cho et al (US Publication No. 2014/0185487) [see, ¶0064]
Berggren et al (US Publication No. 2019/0239273) [see, FIG. 4; ¶0070]

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUN JONG KIM whose telephone number is (571)270-3216.  The examiner can normally be reached on 7:30am-5:30pm(M-T).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian Moore can be reached on (571) 272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/S.K./Examiner, Art Unit 2469                                                                                                                                                                                                        

                                                                                                                                                                                         

/Ian N Moore/Supervisory Patent Examiner, Art Unit 2469